Citation Nr: 1139039	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-31 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional Office (RO) Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the RO in Wichita, Kansas.  

Evidence has been received subsequent to the final consideration of the claim by the RO.  The Veteran waived RO consideration of that evidence and the Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2011).


FINDINGS OF FACT

1.  The Veteran served in combat.

2.  PTSD is the result of stressors related to service as a fire control technician aboard a destroyer.  


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he has PTSD as a result of inservice stress while a fire control technician aboard a destroyer during Vietnam.  For the reasons that follow, the Board concludes that service connection is warranted.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).  

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account but applies only to claims filed on or after July 13, 2010, which is not the case here.  

In support of his claim, the Veteran submitted copies of three February and March 2011 letters from psychologists and a psychiatrist, both private and VA, which provide clinical diagnoses of PTSD.  Therefore, the element of current disability is well established.  

Next, if the claimed stressor is related to combat, service department evidence that the appellant engaged in combat or that the appellant was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  "Credible supporting evidence" of a non-combat stressor may be obtained from service records or other sources.  Moreau v. Brown, 9 Vet. App. 389 (1996).  However, the regulatory requirement for "credible supporting evidence" means that "the appellant's testimony, by itself, cannot, as a matter of law, establish the occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 Vet. App. 163 (1996).

A determination as to whether a veteran is a veteran of combat is particularly significant in a PTSD claim because he is entitled to have his lay statements as to his alleged stressors accepted, without corroboration, if he engaged in combat with the enemy.  See Gaines v. West, 11 Vet. App. 353 (1998).  The United States Court of Appeals for Veterans Claims (Court) has held that:

[w]here it is determined, through recognized military citations or other supportive evidence, that the veteran was engaged in combat with the enemy and the claimed stressors are related to such combat, the veteran's lay testimony regarding claimed stressors must be accepted as conclusive as to their actual occurrence and no further development for corroborative evidence will be required, provided that the veteran's testimony is found to be 'satisfactory,' e.g., credible, and 'consistent with the circumstances, conditions, or hardships of [combat] service.'

Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); see also 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Before this provision applies, the Board must make a specific finding that a veteran was engaged in combat with the enemy.

VA's Office of General Counsel has defined the phrase "engaged in combat with the enemy" to mean that a veteran must have personally participated in a fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99.  The fact that he served in a "combat area" or "combat zone" does not mean that he himself engaged in combat with the enemy.  Id.  Moreover, a general statement in the service personnel records that he participated in a particular operation or campaign would not, in itself, establish that he engaged in combat with the enemy because the terms "operation" and "campaign" encompass both combat and non-combat activities.  Id.  

Whether or not a veteran "engaged in combat with the enemy" must be determined through recognized military citations or other supportive evidence.  No single item of evidence is determinative, and VA must assess the credibility, probative value, and relative weight of each relevant item of evidence.  Id.  The claimant's assertions that he engaged in combat with the enemy are not ignored, but are evaluated along with the other evidence of record.  Id.  However, the claimant's assertions that he "engaged in combat with the enemy" are not sufficient, by themselves, to establish this fact.

The Veteran's service personnel records do not indicate that he received an award for combat service during the Vietnam conflict while serving aboard the destroyer but do reflect that he served as a fire control technician.  During the course of development, a partial history of the destroyer's gun missions was obtained and shows that the destroyer conducted repeated shore bombardments in October and November 1967, including against several Viet Cong/North Vietnamese Army positions.  

The Board finds that shore bombardment of enemy positions constitutes participation in a fight or encounter with a military foe given that the Veteran's duties were a part of the weapon control systems.  As a result, the Board finds that he was engaged in combat with the enemy.  Furthermore, his stressor relate to combat service and the Board will accept his account without the need for corroboration. 

The Veteran described his duties in aiming the ship's guns and firing.  He reported that the destroyer fired on U.S. troops onshore.  He stated that he felt guilt over firing the ship's guns and killing both U.S. and enemy troops and that other service men joked about destroying schools and orphanages as well.  

The Board finds that the Veteran's stressors are consistent with the conditions of being a fire control technician aboard a destroyer.  Of note, ship history reflects firings consistent with his statements but not on the dates he specified.  However, after forty years, the precise date may be off without vitiating hit credibility.  Therefore, the in-service stressor element is established.

Finally, service connection requires a link between the stressor and the current disability.  The Veteran has submitted three separate medical opinions from February and March 2011 all of which state that his stress as a fire control technician and his current symptoms are sufficient to establish a diagnosis of PTSD.  The medical evidence is both competent and probative.  There is no contradictory evidence of record.  Therefore, the third element of service connection is established.

In sum, the Board finds that the Veteran is a combat veteran who had inservice stress as a fire control technician aboard a destroyer during Vietnam.  As such, service connection must be granted.  


ORDER

Service connection for PTSD is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


